76 S.E.2d 359 (1953)
238 N.C. 89
EDWARDS et al.
v.
VAUGHN.
MIMS
v.
VAUGHN.
No. 675.
Supreme Court of North Carolina.
June 12, 1953.
*361 Nance & Barrington, Fayetteville, for plaintiff appellants, Edwards and West.
Oates, Quillin & Russ, Fayetteville, for defendant appellant.
Robert H. Dye and Nance & Barrington, Fayetteville, for plaintiff Mims, appellee.
DENNY, Justice.
The defendant assigns as error the refusal of the court below to sustain his motion for judgment as of nonsuit interposed, in both cases, at the close of the evidence for plaintiffs and renewed at the close of all the evidence.
We will consider this assignment of error first since if it is sustained, it will not be necessary to consider the defendant's other assignments of error, or those relied upon by Edwards and West on their appeal.
The plaintiffs here, as in all cases where a motion for judgment as of nonsuit is interposed, are entitled to have their evidence considered in the light most favorable to them and to the benefit of every *362 reasonable inference to be drawn therefrom. Morrisette v. A. G. Boone Co., 235 N.C. 162, 69 S.E.2d 239; Ervin v. Cannon Mills Co., 233 N.C. 415, 64 S.E.2d 431; Chambers v. Allen, 233 N.C. 195, 63 S.E.2d 212; Bundy v. Powell, 229 N.C. 707, 51 S.E.2d 307. However, when the defendant, as in this case, pleads contributory negligence, and the plaintiffs' evidence establishes such negligence so clearly that no other conclusion may be reasonably drawn therefrom, the defendant is entitled to have his motion for judgment as of nonsuit sustained. Morrisette v. A. G. Boone Co., supra; Donlop v. Snyder, 234 N.C. 627, 68 S.E.2d 316; Matheny v. Central Motor Lines, 233 N.C. 673, 65 S.E.2d 361; Carruthers v. Southern R. R. Co., 232 N.C. 183, 59 S.E.2d 782; Levy v. Carolina Aluminum Co., 232 N.C. 158, 59 S.E.2d 632; Dawson v. Seashore Transportation Co., 230 N.C. 36, 51 S.E.2d 921; Bundy v. Powell, supra; Hobbs v. Drewer, 226 N.C. 146, 37 S.E.2d 121; Atkins v. White Transportation Co., 224 N.C. 688, 32 S.E.2d 209; Beck v. Hooks, 218 N.C. 105, 10 S.E.2d 608.
The plaintiff Mims, driver of the truck owned by plaintiffs Edwards and West, while operating the truck on the servient highway, stopped at a stop sign 37 feet from the intersecting highway. From the stop sign he had an unobscured vision, according to his own evidence, to his left of only 150 feet. Even so, his testimony is to the effect that he put the truck in second gear and proceeded into the intersection without stopping at a speed of about 12 miles an hour; that before entering the intersection he saw the defendant's car approaching on the dominant highway at a point only 150 feet from the intersection, traveling at a speed of 80 miles an hour. Moreover, according to plaintiffs' evidence, the plaintiff Mims could have seen the highway in the direction from which the defendant's car came, if he had looked, for a distance of three-tenths of a mile after he left the stop sign and before entering the intersection. In fact, the plaintiff Mims testified, "The first time I saw Vaughn's automobile, I could see well down the road at that point."
It is clear that the plaintiff Mims, in view of the conditions and circumstances related by him and corroborated by his witnesses, entered the intersection without exercising reasonable care for his own safety or the safety of others; and his negligence in so doing was a proximate cause, if not the proximate cause, of the injuries and damages resulting from the collision. Harrison v. North Carolina R. R. Co., 194 N.C. 656, 140 S.E. 598. If it be conceded, that the defendant was negligent in driving his automobile at an excessive rate of speed, we hold that the plaintiffs' evidence establishes contributory negligence on the part of the plaintiff Mims as a matter of law. He had ample time to see the approaching car in time to stop and avoid the collision. The conclusion we have reached is supported by our decisions. Morrisette v. A. G. Boone Co., supra; Matheny v. Central Motor Lines, supra; State v. Hill, 233 N. C. 61, 62 S.E.2d 532; Parker v. Atlantic Coast Line R. R. Co., 232 N.C. 472, 61 S.E.2d 370; Cox v. Lee, 230 N.C. 155, 52 S.E.2d 355; Wall v. Bain, 222 N.C. 375, 23 S.E.2d 330; Reeves v. Staley, 220 N.C. 573, 18 S.E.2d 239; Godwin v. Atlantic Coast Line R. R. Co., 220 N.C. 281, 17 S.E.2d 137.
In Morrisette v. A. G. Boone Co., supra, Devin, C. J., said [235 N.C. 162, 69 S.E.2d 241]: "It is not sufficient for the driver of a motor vehicle on approaching an intersection of highways to content himself with looking once from a point whence he cannot see oncoming traffic, if from a nearer point before entering the intersection another look would reveal the danger of collision. His looking must be timely so that his precaution may be effective."
Likewise, Barnhill, J., said in Parker v. Atlantic Coast Line R. R. Co., supra [232 N.C. 472, 61 S.E.2d 371]: "It does not suffice to say that plaintiff stopped, looked, and listened. His looking and listening must be timely * * * so that his precaution will be effective."
The purpose of a stop sign at the intersection of highways is to warn the driver of a motor vehicle that he is approaching a zone of danger and to require him to observe the traffic conditions on the *363 highways and to determine when, in the exercise of due care, he may enter the intersecting highway with reasonable safety to himself and others. G.S. § 20-158; Matheny v. Central Motor Lines, supra; State v. Satterfield, 198 N.C. 682, 152 S.E. 155. The purpose to be served by placing a stop sign some distance from the intersection of a servient and dominant highway, is to give the motorist ample time to slow down and stop before entering the zone of danger. And when the driver of a motor vehicle stops at a stop sign on a servient highway and then proceeds into the intersection without keeping a lookout and ascertaining whether he can enter or cross the intersecting highway with reasonable safety, he ignores the intent and purpose of the statute, G.S. § 20-158. It is the duty of the driver of a motor vehicle on such servient highway to stop at such time and place as the physical conditions may require in order for him to observe traffic conditions on the highways and to determine when, in the exercise of due care, he may enter or cross the intersecting highway with reasonable safety. In many places, stop signs due to the surrounding physical conditions are located at points from which the driver of a motor vehicle cannot get an unobscured vision of the intersecting highway for a sufficient distance to ascertain whether it can be entered or crossed with reasonable safety. Even so, as pointed out above, this does not relieve a driver on a servient highway from the duty to look and observe traffic conditions on the dominant highway, and to make such observation, before entering or crossing the same, as may be necessary to determine whether or not it would be reasonably safe to enter or cross such highway.
It is the duty of the driver of a motor vehicle not merely to look, but to keep a lookout in the direction of traffic, and he is held to the duty of seeing what he ought to have seen and could have seen if he had looked. Wall v. Bain, supra.
The court below committed error in refusing to sustain defendant's motion for judgment as of nonsuit.
Reversed.